        Case 2:19-cv-00275-RWS Document 45 Filed 11/05/20 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                         GAINESVILLE DIVISION

JOHN MILLS, LLC and                           )
KYLE MOTOLA,                                  )
                                              )
      Plaintiffs,                             )
                                              )
v.                                            )     Case No.: 2:19-cv-00275-RWS
                                              )
CHRISTOPHER GLEN FINLEY,                      )
PAMELA MICHELLE FINLEY, and                   )
ASHER’S ATTIC, LLC,                           )
                                              )
      Defendants.                             )
                                              )

     JOINT MOTION TO STAY CASE TO ALLOW FOR SETTLEMENT
                         DISCUSSIONS

      Plaintiffs John Mills, LLC and Kyle Motola (“John Mills”) and Defendants

Christopher Finley, Pamela Finley, and Asher’s Attic, LLC (“Defendants”)

(collectively the “Parties”) hereby request that the Court stay all deadlines to allow

the parties to engage in settlement discussions. extend the discovery deadline for six

weeks, through and including November 9, 2020.

      This is an action for copyright infringement under 17 U.S.C. Sections 501, et.

seq., misrepresentation under 17 U.S.C. Section 512(f), and tortious interference,

with counterclaims for misrepresentation under 17 U.S.C. Section 512(f), and

tortious interference by Defendant Asher’s Attic. Plaintiffs filed their original
                                          1
        Case 2:19-cv-00275-RWS Document 45 Filed 11/05/20 Page 2 of 4




Complaint (Dkt. 1) on November 27, 2019. Following this Court’s Order (Dkt. 22)

denying Defendants’ Motion to Dismiss (Dkt. 13), Defendants filed an Answer and

Counterclaim (Dkt. 26). The Parties then engaged in discovery and requested an

extension of the discovery period (Dkt. 39), which this Court granted (Dkt. 40).

Discovery is currently set to close on November 9, 2020. (Order, Dkt. 40). Plaintiffs

(with Defendants’ written consent) filed an Amended Complaint on October 7, 2020

(Dkt. 42) and in the Amended Answer, Defendant Asher’s Attic (with Plaintiffs’

written consent) filed an Amended Counterclaim (Dkt. 43).

      At this juncture, the parties have begun earnest attempts at reaching a

settlement of the dispute and believe that resolution may be possible. However,

discovery is due to close on November 9, 2020. Because depositions have been

scheduled for November 9, 2020 and the summary judgment deadline is

approaching, it would be difficult for counsel to maximize the opportunity to discuss

an amicable resolution while attempting to complete discovery and prepare summary

judgment motions.

      Therefore, in an effort to maximize the potential for reaching an amicable

resolution, the parties have agreed that it would be beneficial to stay the case for a

period of sixty days, which would afford adequate time for the potential of settlement




                                          2
          Case 2:19-cv-00275-RWS Document 45 Filed 11/05/20 Page 3 of 4




to be explored. Further, because the Parties are moving jointly, there is no concern

for prejudice, rather the requested stay will be mutually beneficial.

         Accordingly, the Parties request that the Court stay the case for a period of

sixty days from November 5, 2020, through and including January 4, 2021 with none

of the Parties to conduct discovery during the stay. The Parties further request that

the Court Order that when the case reopens, the Parties shall have four (4) days

remaining in the discovery period with discovery to close on January 8, 2021 and all

other deadlines shall be triggered by the January 8, 2021 close of discovery.

         The relief sought lies within the Court’s wide discretion under the Federal

Rules of Civil Procedure and this district’s Local Rules.

         This motion is made in good faith and is not for the purpose of any undue

delay.

         Respectfully submitted, this 5th day of November, 2020.

          LILENFELD PC                              STEVEN STEWART, LLC

          /s/ Robin L. Gentry                       /Steven C. Stewart/
          David M. Lilenfeld                        Georgia Bar No. 719301
          Georgia Bar No. 452399                    5500 Hastings Terrace
          Robin L. Gentry                           Alpharetta, GA 30005
          Georgia Bar No. 289899                    (206) 321-9072
          3379 Peachtree Road NE, Suite             steveniplaw@me.com
          980
          Atlanta, GA 30326
          (404) 201-2520
          David@Lilenfeld.com
                                           3
Case 2:19-cv-00275-RWS Document 45 Filed 11/05/20 Page 4 of 4




Robin@Lilenfeld.com


Counsel for Plaintiffs                 Counsel for Defendants




                              4
